Citation Nr: 1538562	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-23 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right knee degenerative joint disease (DJD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.  

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to September 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO, inter alia, denied service connection for hypertension but granted an initial, 20 percent rating for service-connected diabetes mellitus. 

In February 2008, the Veteran filed a notice of disagreement (NOD) as to the determinations made regarding hypertension and service-connected diabetes mellitus, among other things.  A statement of the case (SOC) was issued in July 2008, and the Veteran subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2008.

In August 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  

In November 2014, the Board denied an initial, compensable rating for service-connected bilateral hearing loss but remanded the remaining issues on appeal, including entitlement to service connection for hypertension, right knee degenerative joint disease (DJD), and an initial rating in excess of 20 percent for service-connected diabetes mellitus, to the agency of original jurisdiction (AOJ) - the RO, in this case - for further action, to include additional development of the evidence.  

In a March 2015 rating decision, the AOJ granted service connection for right knee DJD, representing a full grant of the benefits sought.  However, the AOJ continued to deny the hypertension and diabetes mellitus claims (as reflected in a March 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further consideration.

As noted previously, this appeal is now being processed utilizing the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The Board's disposition of the claim for service connection for right knee DJD is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are, again, being remanded to the AOJ for further action. VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In March 2015, prior to the promulgation of an appellate decision, service connection was granted for right knee degenerative joint disease, representing a full grant of the benefit sought with respect to that claim.


CONCLUSION OF LAW

There remains for appellate consideration no case or controversy with respect to the matter of service connection for right knee degenerative joint disease affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).  

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the denial of service connection for right knee DJD arising from a February 2008 rating action, in a subsequent rating decision dated in March 2015, service connection was granted for right knee DJD. 

Under these circumstances, the Board finds that the claim for service connection for right knee DJD, which was formerly in appellate status prior to March 2015, has been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to that claim.  

Hence, with respect to the claim for service connection for right knee DJD, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the claim for service connection for right knee DJD must be dismissed.


ORDER


The appeal as to the claim for service connection for right knee DJD is dismissed.


REMAND

Unfortunately, the Board review of the claims file reveals that finds another remand of the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

Initially, the Board again notes that, in August 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  While the hearing transcript was previously associated with the evidentiary record-presumably, the paper claims file, such transcript is not currently associated with either the VBMS or Virtual VA electronic file.  As the hearing transcript contains information relevant to both claims remaining on appeal, the Board finds the AOJ must undertake action to associate the transcript with the current evidentiary record for consideration in this appeal.  

The Board also finds that additional development is needed with respect to the hypertension claim.

In November 2014, the Board remanded the hypertension claim to obtain an adequate medical opinion addressing whether the Veteran's hypertension was caused or is aggravated by his service-connected diabetes mellitus.  

In January 2015, a VA physician reviewed the claims file and opined that the Veteran's hypertension is not likely due to his service-connected diabetes, noting that his eGFR has remained normal since 2007 which has resulted in his diabetes having a minimal effect on his kidneys.  

While the January 2015 VA physician provided an opinion with supporting rationale, the Board finds that such opinion is inadequate to resolve the claim.  First, the Board notes that the VA physician did not address whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).  Therefore, an addendum opinion is needed that addresses the aggravation aspect of the Veteran's claim of service connection for hypertension.

Additionally, the Board notes that the rationale provided does not clearly explain why there is no direct causal relationship between the Veteran's hypertension and diabetes mellitus.  Indeed, in finding that the Veteran's hypertension is not likely due to his diabetes, the VA physician points to the Veteran's normal eGFR and the minimal affect his hypertension has on his kidneys.  However, the VA physician did not explain how the relationship between the Veteran's diabetes and kidneys relates to whether there is a direct causal relationship between his diabetes and hypertension.  Therefore, the Board finds that an addendum opinion is needed to clarify whether the Veteran's hypertension is caused by his service-connected diabetes mellitus.  

In light of the foregoing, the Board finds that there has not been substantial compliance with the directives of the November 2014 remand, which necessitates another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary).

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also obtain any outstanding VA treatment records dated since October 2014.  The Board further notes that such records may well contain information and evidence relevant to the increased rating claim also being remanded.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Associate the transcript for the August 2014 video conference hearing with either the VBMS or Virtual VA claims file.  

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran, dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After all records/responses received are associated with the claims file, , arrange to obtain an addendum opinion from the individual who conducted the February 2015 VA examination.  

If that examiner is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and attempt to obtain the requested opinion from another appropriate physician based on claims file review, if possible.  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.  

If an examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should provide an opinion, consistent with sound medical principles as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) was caused by his service- connected diabetes mellitus; or, if not, (b) is aggravated (worsened beyond natural progression) by his service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


